





IKANOS COMMUNICATIONS


2004 EMPLOYEE STOCK PURCHASE PLAN AS AMENDED MAY 2, 2011


The following constitutes the provisions of the 2004 Employee Stock Purchase
Plan of Ikanos Communications.


1.Purpose. The purpose of the Plan is to provide Employees with an opportunity
to purchase Common Stock through accumulated payroll deductions. It is the
intention of the Company to have the Plan qualify as an "employee stock purchase
plan" under Section 423 of the Code. The provisions of the Plan, accordingly,
will be construed so as to extend and limit Plan participation in a manner that
is consistent with the requirements of that section of the Code.


2.
Definitions.



(a)
"Administrator" means the Board or any committee thereof designated by the Board
in accordance with Section 14.



(b)
"Board" means the Board of Directors of the Company.



(c)
"Change of Control" means the occurrence of any of the following events:



(i)Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; or


(ii)The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets;


(iii)The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation; or


(iv)A change in the composition of the Board, as a result of which fewer than a
majority of the Directors are Incumbent Directors. "Incumbent Directors" means
Directors who either (A) are Directors as of the effective date of the Plan
(pursuant to Section 23), or (B) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of those Directors whose
election or nomination was not in connection with any transaction described in
subsections (i), (ii) or (iii) or in connection with an actual or threatened
proxy contest relating to the election of Directors of the Company.





--------------------------------------------------------------------------------



(d)"Code" means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.


(e)
"Common Stock" means the common stock of the Company.



(f)
"Company" means Ikanos Communications, a Delaware corporation.



(g)"Compensation" means an Employee's base straight time gross earnings,
commissions (to the extent such commissions are an integral, recurring part of
compensation), overtime and shift premium, but exclusive of payments for
incentive compensation, bonuses and other compensation.


(h)"Designated Subsidiary" means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan.


(i)
"Director" means a member of the Board.



(j)"Employee" means any individual who is a common law employee of an Employer
and is customarily employed for at least twenty (20) hours per week and more
than five (5) months in any calendar year by the Employer. For purposes of the
Plan, the employment relationship will be treated as continuing intact while the
individual is on sick leave or other leave of absence approved by the Employer.
Where the period of leave exceeds ninety (90) days and the individual's right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship will be deemed to have terminated on the 91st day of such leave.
The Administrator, in its discretion, from time to time may, prior to an
Enrollment Date for all options to be granted on such Enrollment Date, determine
(on a uniform and nondiscriminatory basis) that the definition of Employee will
or will not include an individual if he or she: (1) has not completed at least
two years of service since his or her last hire date (or such lesser period of
time as may be determined by the Administrator in its discretion), (2)
customarily works not more than 20 hours per week (or such lesser period of time
as may be determined by the Administrator in its discretion), (3) customarily
works not more than 5 months per calendar year (or such lesser period of time as
may be determined by the Administrator in its discretion), (4) is an officer or
other manager, or (5) is a highly compensated employee under Section 414(q) of
the Code.


(k)
"Employer" means any one or all of the Company and its Designated Subsidiaries.



(l)
"Enrollment Date" means the first Trading Day of each Offering Period.



(m)"Exchange Act" means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.


(n)"Exercise Date" means the first Trading Day on or after May 1 and November 1
of each year. The first Exercise Date will occur on the first Trading Day on or
after May 1, 2005.


(o)"Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:


(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
will be the closing sales price for the Common Stock (or the closing bid, if no
sales were reported) as quoted on such exchange or system on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;





--------------------------------------------------------------------------------



(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value will be the
mean of the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;


(iii)    In the absence of an established market for the Common Stock, its Fair
Market Value will be determined in good faith by the Administrator; or


(iv)    For purposes of the Enrollment Date of the first Offering Period under
the Plan, the Fair Market Value will be the initial price to the public as set
forth in the final prospectus deemed to be included within the registration
statement on Form S-1 filed with the Securities and Exchange Commission for the
initial public offering of the Common Stock (the "Registration Statement").


(p)"Offering Periods" means the periods of approximately twenty-four (24) months
during which an option granted pursuant to the Plan may be exercised, commencing
on the first Trading Day on or after May 1 and November 1 of each year and
terminating on the first Trading Day on or after the May 1 and November 1
Offering Period commencement date approximately twenty- four (24) months later;
provided, however, that the first Offering Period under the Plan will commence
with the first Trading Day on or after the date on which the Securities and
Exchange Commission declares the Company's Registration Statement effective and
ending on the first Trading Day on or after the earlier of (i) November 1, 2006
or (ii) twenty-seven (27) months from the beginning of the first Offering
Period; and provided, further, that the second Offering Period under the Plan
will commence on the first Trading Day on or after May 1, 2005. The duration and
timing of Offering Periods may be changed pursuant to Section 4 of this Plan.


(q)"Parent" means a "parent corporation," whether now or hereafter existing, as
defined in Section 424(e) of the Code.


(r)
"Plan" means this 2004 Employee Stock Purchase Plan.



(s)"Purchase Period" means the approximately six (6) month period commencing on
one Exercise Date and ending with the next Exercise Date, except that the first
Purchase Period of any Offering Period will commence on the Enrollment Date and
end with the next Exercise Date.


(t)"Purchase Price" means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be adjusted by the Administrator pursuant to Section 20.


(u)"Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Section 424(f) of the Code.


(v)"Trading Day" means a day on which the U.S. national stock exchanges and the
Nasdaq System are open for trading.


3.
Eligibility.



(a)    First Offering Period.    Any individual who is an Employee immediately
prior to the first Offering Period under the Plan will be automatically enrolled
in the first Offering Period.





--------------------------------------------------------------------------------



(b)    Subsequent Offering Periods.    Any individual who is an Employee as of
the Enrollment Date of any future Offering Period will be eligible to
participate in such Offering Period, subject to the requirements of Section 5.


(c)    Limitations.    Any provisions of the Plan to the contrary
notwithstanding, no Employee will be granted an option under the Plan (i) to the
extent that, immediately after the grant, such Employee (or any other person
whose stock would be attributed to such Employee pursuant to Section 424(d) of
the Code) would own capital stock of the Company or any Parent or Subsidiary of
the Company and/or hold outstanding options to purchase such stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of the capital stock of the Company or of any Parent or Subsidiary of
the Company, or (ii) to the extent that his or her rights to purchase stock
under all employee stock purchase plans (as defined in Section 423 of the Code)
of the Company or any Parent or Subsidiary of the Company accrues at a rate
which exceeds twenty-five thousand dollars ($25,000) worth of stock (determined
at the Fair Market Value of the stock at the time such option is granted) for
each calendar year in which such option is outstanding at any time.


4.Offering Periods. The Plan will be implemented by consecutive, overlapping
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after May 1 and November 1 of each year, or on such other date as the
Administrator will determine, and continuing thereafter until terminated in
accordance with Section 20; provided, however, that the first Offering Period
under the Plan will commence with the first Trading Day on or after the date on
which the Securities and Exchange Commission declares the Company's Registration
Statement effective and ending on the first Trading Day on or after the earlier
of (i) November 1, 2006 or (ii) twenty-seven (27) months from the beginning of
the first Offering Period; and provided, further, that the second Offering
Period under the Plan will commence on the first Trading Day on or after May 1,
2005. The Administrator will have the power to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without stockholder approval if such change is announced prior to the
scheduled beginning of the first Offering Period to be affected thereafter.


5.
Participation.



(a)    First Offering Period.    An Employee who has become a participant in the
first Offering Period under the Plan pursuant to Section 3(a) will be entitled
to continue his or her participation in such Offering Period only if he or she
submits to the Company's payroll office (or its designee) a properly completed
subscription agreement authorizing payroll deductions in the form provided by
the Administrator for such purpose (i) no earlier than the effective date of the
filing of the Company's Registration Statement on Form S-8 with respect to the
shares of Common Stock issuable under the Plan (the "Effective Date") and (ii)
no later than five (5) business days from the Effective Date or such other
period of time as the Administrator may determine (the "Enrollment Window"). A
participant's failure to submit the subscription agreement during the Enrollment
Window pursuant to this Section 5(a) will result in the automatic termination of
his or her participation in the first Offering Period under the Plan.


(b)    Subsequent Offering Periods.    An Employee who is eligible to
participate in the Plan pursuant to Section 3(b) may become a participant by (i)
submitting to the Company's payroll office (or its designee), on or before a
date prescribed by the Administrator prior to an applicable Enrollment Date, a
properly completed subscription agreement authorizing payroll deductions in the
form provided by the Administrator for such purpose, or (ii) following an
electronic or other enrollment procedure prescribed by the Administrator.


6.
Payroll Deductions.






--------------------------------------------------------------------------------



(a)    At the time a participant enrolls in the Plan pursuant to Section 5, he
or she will elect to have payroll deductions made on each payday during the
Offering Period in an amount not exceeding 15% of the Compensation which he or
she receives on each such payday.


(b)    Payroll deductions authorized by a participant will commence on the first
payday following the Enrollment Date and will end on the last payday in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in
Section 10; provided, however, that for the first Offering Period under the
Plan, payroll deductions will commence on the first payday on or following the
end of the Enrollment Window.


(c)    All payroll deductions made for a participant will be credited to his or
her account under the Plan and will be withheld in whole percentages only. A
participant may not make any additional payments into such account.


(d)    A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may change the rate of his or her payroll deductions
during the Offering Period by
(i) properly completing and submitting to the Company's payroll office (or its
designee), on or before a date prescribed by the Administrator prior to an
applicable Exercise Date, a new subscription agreement authorizing the change in
payroll deduction rate in the form provided by the Administrator for such
purpose, or (ii) following an electronic or other procedure prescribed by the
Administrator. If a participant has not followed such procedures to change the
rate of payroll deductions, the rate of his or her payroll deductions will
continue at the originally elected rate throughout the Offering Period and
future Offering Periods (unless terminated as provided in Section 10). The
Administrator may, in its sole discretion, limit the nature and/or number of
payroll deduction rate changes that may be made by participants during any
Offering Period or Purchase Period. Any change in payroll deduction rate made
pursuant to this Section 6(d) will be effective as of the first full payroll
period following five (5) business days after the date on which the change is
made by the participant (unless the Administrator, in its sole discretion,
elects to process a given change in payroll deduction rate more quickly).


(e)    Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(c), a participant's payroll
deductions may be decreased to zero percent (0%) at any time during a Purchase
Period. Payroll deductions will recommence at the rate originally elected by the
participant effective as of the beginning of the first Purchase Period which is
scheduled to end in the following calendar year, unless terminated by the
participant as provided in Section 10.


(f)    At the time the option is exercised, in whole or in part, or at the time
some or all of the Company's Common Stock issued under the Plan is disposed of,
the participant must make adequate provision for the Company's federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the option or the disposition of the Common Stock. At any time, the Company may,
but will not be obligated to, withhold from the participant's compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to the sale or early disposition of Common
Stock by the Employee.


7.Grant of Option.    On the Enrollment Date of each Offering Period, each
Employee participating in such Offering Period will be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) up to a number of shares of Common Stock determined by dividing
such participant's payroll deductions accumulated prior to such Exercise Date
and retained in the participant's account as of the Exercise Date by the
applicable Purchase Price; provided that in no event will a participant be
permitted to purchase during each Purchase Period more than 5,000 (post-split)
shares of Common Stock (subject to any adjustment pursuant to Section 19), and
provided further that such purchase will be subject to the limitations set forth
in Sections 3(c) and 13. The Employee may accept the grant of such option (i)
with respect to the first Offering Period under the Plan, by submitting a
properly



--------------------------------------------------------------------------------



completed subscription agreement in accordance with the requirements of Section
5(a) on or before the last day of the Enrollment Window, and (ii) with respect
to any future Offering Period under the Plan, by electing to participate in the
Plan in accordance with the requirements of Section 5(b). The Administrator may,
for future Offering Periods, increase or decrease, in its absolute discretion,
the maximum number of shares of Common Stock that a participant may purchase
during each Purchase Period of such Offering Period. Exercise of the option will
occur as provided in Section 8, unless the participant has withdrawn pursuant to
Section 10. The option will expire on the last day of the Offering Period.


8.
Exercise of Option.



(a)    Unless a participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to option will be purchased for such participant at the applicable
Purchase Price with the accumulated payroll deductions in his or her account. No
fractional shares of Common Stock will be purchased; any payroll deductions
accumulated in a participant's account which are not sufficient to purchase a
full share will be retained in the participant's account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
participant as provided in Section 10. Any other monies left over in a
participant's account after the Exercise Date will be returned to the
participant. During a participant's lifetime, a participant's option to purchase
shares hereunder is exercisable only by him or her.


(b)    Notwithstanding any contrary Plan provision, if the Administrator
determines that, on a given Exercise Date, the number of shares of Common Stock
with respect to which options are to be exercised may exceed (i) the number of
shares of Common Stock that were available for sale under the Plan on the
Enrollment Date of the applicable Offering Period, or (ii) the number of shares
of Common Stock available for sale under the Plan on such Exercise Date, the
Administrator may in its sole discretion (x) provide that the Company will make
a pro rata allocation of the shares of Common Stock available for purchase on
such Enrollment Date or Exercise Date, as applicable, in as uniform a manner as
will be practicable and as it will determine in its sole discretion to be
equitable among all participants exercising options to purchase Common Stock on
such Exercise Date, and continue all Offering Periods then in effect, or
(y) provide that the Company will make a pro rata allocation of the shares of
Common Stock available for purchase on such Enrollment Date or Exercise Date, as
applicable, in as uniform a manner as will be practicable and as it will
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and terminate
any or all Offering Periods then in effect pursuant to Section 20. The Company
may make pro rata allocation of the shares of Common Stock available on the
Enrollment Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional shares of Common Stock
for issuance under the Plan by the Company's shareholders subsequent to such
Enrollment Date.


9.Delivery.    As soon as administratively practicable after each Exercise Date
on which a purchase of shares of Common Stock occurs, the Company will arrange
the delivery to each participant, as appropriate, the shares purchased upon
exercise of his or her option in a form determined by the Administrator (in its
sole discretion) and pursuant to rules established by the Administrator. No
participant will have any voting, dividend, or other shareholder rights with
respect to shares of Common Stock subject to any option granted under the Plan
until such shares have been purchased and delivered to the participant as
provided in this Section 9.


10.
Withdrawal.



(a)    Under procedures established by the Administrator, a participant may
withdraw all but not less than all the payroll deductions credited to his or her
account and not yet used to exercise his or her option under the Plan at any
time by (i) submitting to the Company's payroll office (or





--------------------------------------------------------------------------------



its designee) a written notice of withdrawal in the form prescribed by the
Administrator for such purpose, or (ii) following an electronic or other
withdrawal procedure prescribed by the Administrator. All of the participant's
payroll deductions credited to his or her account will be paid to such
participant as promptly as practicable after the effective date of his or her
withdrawal and such participant's option for the Offering Period will be
automatically terminated, and no further payroll deductions for the purchase of
shares will be made for such Offering Period. If a participant withdraws from an
Offering Period, payroll deductions will not resume at the beginning of the
succeeding Offering Period unless the participant re-enrolls in the Plan in
accordance with the provisions of Section 5.


(b)    A participant's withdrawal from an Offering Period will not have any
effect upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.


11.Termination of Employment.    Upon a participant's ceasing to be an Employee,
for any reason, he or she will be deemed to have elected to withdraw from the
Plan and the payroll deductions credited to such participant's account during
the Offering Period but not yet used to purchase shares of Common Stock under
the Plan will be returned to such participant or, in the case of his or her
death, to the person or persons entitled thereto under Section 15, and such
participant's option will be automatically terminated. The preceding sentence
notwithstanding, a participant who receives payment in lieu of notice of
termination of employment will be treated as continuing to be an Employee for
the participant's customary number of hours per week of employment during the
period in which the participant is subject to such payment in lieu of notice.


12.
Interest.    No interest will accrue on the payroll deductions of a participant
in the Plan.



13.
Stock.



(a)    Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19, the maximum number of shares of Common Stock which will
be made available for sale under the Plan will be 1,000,000 (post-split) shares
of Common Stock plus an annual increase to be added on the first day of the
Company's fiscal year beginning in fiscal year 2005 and ending in 2014, equal to
the lesser of (i) [2.5]% of the outstanding shares of Common Stock on such date;
or (ii) 1,500,000 shares; or (iii) an amount determined by the Board.


(b)    Shares of Common Stock to be delivered to a participant under the Plan
will be registered in the name of the participant or in the name of the
participant and his or her spouse.


14.Administration. The Board or a committee of members of the Board who will be
appointed from time to time by, and will serve at the pleasure of, the Board,
will administer the Plan. The Administrator will have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to determine eligibility, to adjudicate all disputed claims filed under the Plan
and to establish such procedures that it deems necessary for administration of
the Plan (including, without limitation, to adopt such procedures and sub-plans
as are necessary or appropriate to permit the participation in the Plan by
employees who are foreign nationals or employed outside the United States). The
Administrator, in its sole discretion and on such terms and conditions as it may
provide, may delegate to one or more individuals all or any part of its
authority and powers under the Plan. Every finding, decision and determination
made by the Administrator (or its designee) will, to the full extent permitted
by law, be final and binding upon all parties.


15.
Designation of Beneficiary.






--------------------------------------------------------------------------------



(a)    A participant may designate a beneficiary who is to receive any shares of
Common Stock and cash, if any, from the participant's account under the Plan in
the event of such participant's death subsequent to an Exercise Date on which
the option is exercised but prior to delivery to such participant of such shares
and cash. In addition, a participant may designate a beneficiary who is to
receive any cash from the participant's account under the Plan in the event of
such participant's death prior to exercise of the option. If a participant is
married and the designated beneficiary is not the spouse, spousal consent will
be required for such designation to be effective.


(b)    Such designation of beneficiary may be changed by the participant at any
time. In the event of the death of a participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
participant's death, the Company will deliver such shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.


(c)    All beneficiary designations under this Section 15 will be made in such
form and manner as the Administrator may prescribe from time to time.


16.Transferability.    Neither payroll deductions credited to a participant's
account nor any rights with regard to the exercise of an option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 15) by the participant. Any such attempt
at assignment, transfer, pledge or other disposition will be without effect,
except that the Company may treat such act as an election to withdraw from an
Offering Period in accordance with Section 10.


17.Use of Funds.    All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
will not be obligated to segregate such payroll deductions. Until shares of
Common Stock are issued under the Plan (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
a participant will only have the rights of an unsecured creditor with respect to
such shares.


18.Reports.    Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating Employees at
least annually, which statements will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares of Common Stock purchased
and the remaining cash balance, if any.


19.
Adjustments, Dissolution, Liquidation or Change of Control.



(a)    Adjustments.    In the event that any dividend or other distribution
(whether in the form of cash, Common Stock, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock such that an
adjustment is determined by the Administrator (in its sole discretion) to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Administrator will, in such manner as it may deem equitable, adjust the number
and class of Common Stock which may be delivered under the Plan, the Purchase
Price per share and the number of shares of Common Stock covered by each option
under the Plan which has not yet been exercised, and the numerical limits of
Sections 7 and 13.





--------------------------------------------------------------------------------



(b)    Dissolution or Liquidation.    In the event of the proposed dissolution
or liquidation of the Company, the Offering Period then in progress will be
shortened by setting a new Exercise Date (the "New Exercise Date"), and will
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Exercise Date will
be before the date of the Company's proposed dissolution or liquidation. The
Board will notify each participant in writing, at least ten (10) business days
prior to the New Exercise Date, that the Exercise Date for the participant's
option has been changed to the New Exercise Date and that the participant's
option will be exercised automatically on the New Exercise Date, unless prior to
such date the participant has withdrawn from the Offering Period as provided in
Section 10.


(c)    Change of Control.    In the event of a Change of Control, each
outstanding option will be assumed or an equivalent option substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
option, any Purchase Periods then in progress will be shortened by setting a new
Exercise Date (the "New Exercise Date") and any Offering Periods then in
progress will end on the New Exercise Date. The New Exercise Date will be before
the date of the Company's proposed Change of Control. The Board will notify each
participant in writing, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant's option has been
changed to the New Exercise Date and that the participant's option will be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.


20.
Amendment or Termination.



(a)    The Administrator may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 19, no such termination can affect
options previously granted under the Plan, provided that an Offering Period may
be terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination or suspension of the Plan is in the best
interests of the Company and its stockholders. Except as provided in Section 19
and this Section 20, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any participant. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company will obtain stockholder approval in such a manner and to such a degree
as required.


(b)    Without stockholder consent and without regard to whether any participant
rights may be considered to have been "adversely affected," the Administrator
will be entitled to change the Offering Periods, limit the frequency and/or
number of changes in the amount withheld during an Offering Period, establish
the exchange ratio applicable to amounts withheld in a currency other than U.S.
dollars, permit payroll withholding in excess of the amount designated by a
participant in order to adjust for delays or mistakes in the Company's
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
participant properly correspond with amounts withheld from the participant's
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable which are consistent
with the Plan.


(c)    In the event the Administrator determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the Board
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequence including:


(i)    altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;





--------------------------------------------------------------------------------



(ii)    shortening any Offering Period so the Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action; and


(iii)
allocating shares.



Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.


21.Notices.    All notices or other communications by a participant to the
Company under or in connection with the Plan will be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.


22.Conditions Upon Issuance of Shares.    Shares of Common Stock will not be
issued with respect to an option under the Plan unless the exercise of such
option and the issuance and delivery of such shares pursuant thereto will comply
with all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, including the rules and
regulations promulgated thereunder, the Exchange Act and the requirements of any
stock exchange upon which the shares may then be listed, and will be further
subject to the approval of counsel for the Company with respect to such
compliance.


As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.


23.Term of Plan. The Plan will become effective upon the earlier to occur of its
adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of twenty
(20) years, unless sooner terminated under Section 20.


24.Automatic Transfer to Low Price Offering Period.    To the extent permitted
by any applicable laws, regulations, or stock exchange rules if the Fair Market
Value of the Common Stock on any Exercise Date in an Offering Period is lower
than the Fair Market Value of the Common Stock on the Enrollment Date of such
Offering Period, then all participants in such Offering Period will be
automatically withdrawn from such Offering Period immediately after the exercise
of their option on such Exercise Date and automatically re-enrolled in the
immediately following Offering Period.





--------------------------------------------------------------------------------







SAMPLE SUBSCRIPTION AGREEMENT


IKANOS COMMUNICATIONS


2004 EMPLOYEE STOCK PURCHASE PLAN SUBSCRIPTION AGREEMENT


Original Application
Offering Date:
Change in Payroll Deduction Rate
Change of Beneficiary(ies)











1.
    hereby elects to participate in the Ikanos Communications 2004 Employee
Stock Purchase Plan (the "Plan") and subscribes to purchase shares of the
Company's Common Stock in accordance with this Subscription Agreement and the
Plan.


2.
I hereby authorize payroll deductions from each paycheck in the amount of    %
of my Compensation on each payday (from 0 to 15%) during the Offering Period in
accordance with the Plan. (Please note that no fractional percentages are
permitted.)


3.
I understand that said payroll deductions will be accumulated for the purchase
of shares of Common Stock at the applicable Purchase Price determined in
accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option.


4.
I have received a copy of the complete Plan. I understand that my participation
in the Plan is in all respects subject to the terms of the Plan. I understand
that my ability to exercise the option under this Subscription Agreement is
subject to shareholder approval of the Plan.


5.
Shares of Common Stock purchased for me under the Plan should be issued in the
name(s) of Employee or Employee and Spouse only.


6.
I understand that if I dispose of any shares received by me pursuant to the Plan
within 2 years after the Offering Date (the first day of the Offering Period
during which I purchased such shares) or one year after the Exercise Date, I
will be treated for federal income tax purposes as having received ordinary
income at the time of such disposition in an amount equal to the excess of the
fair market value of the shares at the time such shares were purchased by me
over the price which I paid for the shares. I hereby agree to notify the Company
in writing within 30 days after the date of any disposition of my shares and I
will make adequate provision for Federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock. The
Company may, but will not be obligated to, withhold from my compensation the
amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by me. If I
dispose of such shares at any time after the expiration of





--------------------------------------------------------------------------------



the 2-year and 1-year holding periods, I understand that I will be treated for
federal income tax purposes as having received income only at the time of such
disposition, and that such income will be taxed as ordinary income only to the
extent of an amount equal to the lesser of (1) the excess of the fair market
value of the shares at the time of such disposition over the purchase price
which I paid for the shares, or (2) 15% of the fair market value of the shares
on the first day of the Offering Period. The remainder of the gain, if any,
recognized on such disposition will be taxed as capital gain.


7.
I hereby agree to be bound by the terms of the Plan. The effectiveness of this
Subscription Agreement is dependent upon my eligibility to participate in the
Plan.


8.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and/or shares due me under the Plan:




NAME: (Please print)




(First)    (Middle)    (Last)






    
Relationship






    
Percentage Benefit    (Address) NAME: (Please print)
(First)    (Middle)    (Last)






    
Relationship






    
Percentage Benefit    (Address)


Employee's Social
Security Number:         


Employee's Address:

























--------------------------------------------------------------------------------







I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.




Dated:


    
Signature of Employee








Spouse's Signature (If beneficiary other than spouse)





--------------------------------------------------------------------------------







SAMPLE WITHDRAWAL NOTICE


IKANOS COMMUNICATIONS


2004 EMPLOYEE STOCK PURCHASE PLAN NOTICE OF WITHDRAWAL
The undersigned participant in the Offering Period of the Ikanos Communications
2004 Employee Stock Purchase Plan that began on    ,    (the "Offering Date")
hereby notifies the Company that he or she hereby withdraws from the Offering
Period. He or she hereby directs the Company to pay to the undersigned as
promptly as practicable all the payroll deductions credited to his or her
account with respect to such Offering Period. The undersigned understands and
agrees that his or her option for such Offering Period will be automatically
terminated. The undersigned understands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned will be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.




Name and Address of Participant:


























Signature:










Date:





